                       Case 1:21-cv-04198-LJL Document 6 Filed 05/13/21 Page 1 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                     Southern District of of
                                                                          New__________
                                                                               York

                        Jonathan Sollis                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:21-cv-04198
                                                                     )
         AstraZeneca Pharmaceuticals LP, et al
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION
                                           See Exhibit B: Defendants Names and Addresses
To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kenneth E. Belkin, Esq., 225 Broadway Suite 715, New York, NY 10007




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:      5/13/2021                                                               /S/ V. BRAHIMI
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:21-cv-04198-LJL Document 6 Filed 05/13/21 Page 2 of 5




         EXHIBIT A
        Case 1:21-cv-04198-LJL Document 6 Filed 05/13/21 Page 3 of 5




UNITED STATES DISTRICT COURT
                                for the
                     Southern District of New York

JONATHAN SOLLIS                  )
                                 )
                   Plaintiff,    )
                                 )
            -against-            )            Civil Action No.: 1:21-cv-04198
                                 )
ASTRAZENECA PHARMACEUTICALS )
LP; ASTRAZENECA LP; ASTRA USA    )
INC.; KBI SUB INC.; ZENECA INC.; )
ASTRA USA HOLDINGS               )
 CORPORATION; ASTRAZENECA AB; )
ASTRAZENECA PLC; ASTRAZENECA )
UK LIMITED; PROCTER & GAMBLE     )
COMPANY; PROCTER & GAMBLE        )
PHARMACEUTICALS INC.; PROCTER )
& GAMBLE MANUFACTURING           )
COMPANY                          )
                                 )
                   Defendants.   )
Case 1:21-cv-04198-LJL Document 6 Filed 05/13/21 Page 4 of 5




         EXHIBIT B
          Case 1:21-cv-04198-LJL Document 6 Filed 05/13/21 Page 5 of 5




                DEFENDANTS NAMES AND ADDRESSES

To:

AstraZeneca Pharmaceuticals LP, CT Corporation System, 28 Liberty, New York, NY 10005;
AstraZeneca LP, CT Corporation System, 28 Liberty, New York, NY 10005;
Astra USA Inc., The Prentice Hall Corporation System, 251 Little Falls Drive, Wilmington, DE
19808;
KBI Sub Inc., Corporation Trust Center, 1209 Orange Street, Wilmington, DE, 19801;
Zeneca Inc., CT Corporation System, 28 Liberty, New York, NY 10005;
Astra USA Holdings Corporation, Corporation Trust Center, 1209 Orange Street, Wilmington,
DE, 19801;
AstraZeneca AB, Corporation Trust Center, 1209 Orange Street, Wilmington, DE, 19801;
AstraZeneca PLC, 1 Francis Crick Avenue, Cambridge CB2 0AA;
AstraZeneca UK Limited, 1 Francis Crick Avenue, Cambridge XO CB2 0AA;
Procter & Gamble Company, CT Corporation System, 4400 Easton Commons Way Suite 125,
Columbus, OH 43219;
Procter & Gamble Pharmaceuticals Inc., CT Corporation System, 28 Liberty, New York, NY
10005;
Procter & Gamble Manufacturing Company, CT Corporation System, 28 Liberty, New York, NY
10005.
